In the Matter of Disciplinary Proceedings Against Attorney JAMES R. HILL. Case No. 88-0164-D
The referee filed a report on March 16, 1988 recommending that the petition of James R. Hill for the revocation of his license to practice law by consent, pursuant to SCR 21.10(1), be granted. Attorney Hill was admitted to practice law in Wisconsin in 1969 and practiced in Appleton. He has not previously been the subject of an attorney disciplinary proceeding.
*374In his petition Attorney Hill stated he cannot successfully defend against allegations that he neglected client legal matters and failed to carry out contracts of employment, in violation of SCR 20.32(1986), failed to maintain client trust accounts, in violation of SCR 11.05 and 20.50(1X1986), failed to return client funds upon request, in violation of SCR 20.50(2)(1986), misrepresented to clients facts concerning his retention of their funds, in violation of SCR 20.04(4)(1986), borrowed money from a client without disclosing the potential for a conflict of interest, in violation of SCR 20.27(1986) and failed to timely and fully respond to inquiries of the Board of Attorneys Professional Responsibility into these matters and produce trust account records as requested by the Board, in violation of SCR 21.03 and 22.07. Attorney Hill also stated his agreement to make full restitution to his former clients in specified amounts.
IT IS ORDERED that the petition for revocation of license by consent is granted and the license of James R. Hill to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order James R. Hill pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that James R. Hill comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.